NOS. 12-13-00169-CR
                                     12-13-00170-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JAMEION D. DOGGETT,                              §             APPEALS FROM THE 159TH
APPELLANT

V.                                               §             JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §             ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       These appeals are being dismissed for want of jurisdiction. Following a guilty plea,
Appellant was convicted of indecency with a child and tampering with evidence.
       In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a motion for new trial is filed. TEX. R. APP. P.
26.2(a). Appellant’s sentences were imposed on December 21, 2012, and he did not file a motion
for new trial in either case. Therefore, his notices of appeal were due to have been filed no later
than January 21, 2013. However, Appellant did not file his notices of appeal until May 17, 2013.
Because Appellant’s notices of appeal were not filed on or before January 21, 2013, they were
untimely, and this court has no jurisdiction of the appeals.
       On May 21, 2013, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.2 and 44.3, that his notices of appeal were untimely and there was no timely motion
for an extension of time to file the notice of appeal in either case. See TEX. R. APP. P. 26.2(a)(1),
26.3. Appellant was further informed that the appeals would be dismissed unless the information
in the appeals was amended to show the jurisdiction of this court. That deadline has passed, and
Appellant has not shown the jurisdiction of this court.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeals are dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered June 19, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                              JUNE 19, 2013


                                         NOS. 12-13-00169-CR
                                                 12-13-00170-CR


                                      JAMEION D. DOGGETT,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee

                           Appeals from the 159th Judicial District Court
                   of Angelina County, Texas. (Tr.Ct.Nos. 2012-0107; 2012-0507)

                        THESE CAUSES came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the appeals,
and that the appeals should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
these appeals be, and the same are, hereby dismissed for want of jurisdiction; and that this
decision be certified to the court below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                       3